— ■ In an action to recover damages for personal injuries sustained by the alleged negligence of defendants in the operation of a motor vehicle, judgment for plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to grant a new trial. In this case there is practically no dispute over liability. The controversy in the main is over the injuries sustained and the amount of compensation to be awarded therefor. It is my opinion that in such a case the court should carefully and fully explain the law and rules applicable to damages, expert testimony, injuries, pain, suffering, etc. Because I believe that the charge of the court in that respect was inadequate, and in the interest of justice, I vote to reverse the judgment and grant a new trial, with costs to abide the event.